Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement submitted on 04/27/2021 has been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 11-14 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Han et al. (CN-105721696-B, hereinafter Han) , in view of Dong et al. (KR-101883762-B1, hereinafter Dong).
Regarding Claim 1, Han discloses, a method in an electronic device (see e.g., Fig. 3, “the physical keys of the mobile terminal may be a mobile terminal existing key… key trigger or interrupt trigger”, page 1, paragraph 2, line 1), the method comprising: 
detecting, with one or more processors, actuation of a touch actuator of the electronic device having a predefined function responsive thereto (see e.g., “the processing chip monitors whether receives the voice assistant starting instruction by entity key, if so, opening the voice assistant of the mobile terminal, and monitoring whether the entity key received voice recording instruction”, page 2, paragraph six, lines 1-3 and/or  “monitoring whether the physical keys of the mobile terminal receives the speech assistant starting instruction, wherein the voice assistant starting instruction is the user input by physical keys, such as when monitoring the user clicking the physical keys or long-pressing physical keys, judging received voice assistant starting instruction by entity key”, page 1, paragraph 2, lines 4-6 and/or “The mobile terminal key, a volume key, a screen rotation can also be newly added on the mobile terminal, in a universal I/O port (General Purpose key Input Output (GPIO) trigger or interrupt trigger, in an embodiment of the invention such pins or interrupt pin connected with the GPIO pin of the newly added key named as "voice assistant key", As shown in FIG. 3”, page 2, paragraph 7, lines 1-4 and/or “monitoring whether receiving the stop recording instruction by entity key as a specific example, the voice control module is further used for receiving user input of voice at the voice assistant after and before executing corresponding action according to the voice to control the mobile terminal, if so, stopping voice receiving input by the user, to improve the flexibility of user mobile terminal control and accuracy of mobile terminal information input”, page 2, paragraph 5, lines 1-4);
Han fails to explicitly disclose, determining, by the one or more processors, whether at least one predefined condition is occurring concurrently with the actuation of the touch actuator of the electronic device; and 
when the at least one predefined condition is occurring concurrently with the actuation of the touch actuator of the electronic device, precluding, by the one or more processors, execution of the predefined function in response to the actuation of the touch actuator of the electronic device.
In the same field of endeavor, Dong discloses, determining, by the one or more processors, whether at least one predefined condition is occurring concurrently with the actuation of the touch actuator of the electronic device (see e.g., “implemented using at least one of processors, controllers…”, paragraph 7, line 3 and/or “The user manipulation may be a simultaneous touch input for the first item and the second item. For example, after the first item and the second item are selected by the multi-touch input, a simultaneous touch input is received for the first item and the second item before execution of the first item or during execution of the first item…”, page 9, paragraph 9, lines 1-3); and 
when the at least one predefined condition is occurring concurrently with the actuation of the touch actuator of the electronic device, precluding, by the one or more processors, execution of the predefined function in response to the actuation of the touch actuator of the electronic device (see e.g., “The user manipulation may be a simultaneous touch input for the first item and the second item. For example, after the first item and the second item are selected by the multi-touch input, a simultaneous touch input is received for the first item and the second item before execution of the first item or during execution of the first item The controller 180 may terminate the item function execution process considering the order of the multi-touch input according…”, page 9, paragraph 9, lines 1-5 and/or “implemented using at least one of processors, controllers…”, paragraph 7, line 3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Han with Dong, in order to terminate the item function execution process considering the order of the multi-touch input when simultaneous touch input is received for the first item and the second item before execution of the first item or during execution of the first item (Please see Dong, page 9, paragraph 9, lines 1-5).
Regarding Claim 2, Han and Dong combined disclose wherein the predefined condition comprises actuation of another touch actuator of the electronic device (see Dong e.g., “The user manipulation may be a simultaneous touch input for the first item and the second item…a simultaneous touch input is received for the first item and the second item before execution of the first item or during execution of the first item The controller 180 may terminate the item function execution process considering the order of the multi-touch input…”, page 9, paragraph 9, lines 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Han with Dong, in order to terminate the item function execution process considering the order of the multi-touch input when simultaneous touch input is received for the first item and the second item before execution of the first item or during execution of the first item (Please see Dong, page 9, paragraph 9, lines 1-5).
Regarding Claim 3, Han and Dong combined disclose wherein the predefined function comprises a voice assistant function (see Han e.g., “the processing chip monitors whether receives the voice assistant starting instruction by entity key, if so, opening the voice assistant of the mobile terminal, and monitoring whether the entity key received voice recording instruction”, page 2, paragraph 6, lines 1-3).
Regarding Claim 11, Han and Dong combined disclose detecting, by the one or more processors, release of the touch actuator of the electronic device, wherein the executing, by the one or more processors, the predefined function occurs in response to the release of the touch actuator of the electronic device (see Dong e.g., “the second touch input may be a touch input that is input while the first touch input is released. In this case, even if the first touch input is released for the first item, the first item selected by the first touch input can be maintained”, page 6, paragraph 19, lines 1-2 and/or “even if the touch input is released, the selection of the touched item can be controlled to be maintained.”, page 9, paragraph 19, lines 3-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Han with Dong, in order to terminate the item function execution process considering the order of the multi-touch input when simultaneous touch input is received for the first item and the second item before execution of the first item or during execution of the first item (Please see Dong, page 9, paragraph 9, lines 1-5).
Regarding Claim 12, Han and Dong combined disclose wherein the touch actuator comprises a physical key of the electronic device (see Han e.g., “when monitoring the user clicking the physical keys or long-pressing physical keys, determined by physical keys received voice recording instruction”, page 1, paragraph 3, lines 4-5).
Regarding Claim 13, Han discloses, an electronic device (see e.g., Fig. 3, “the physical keys of the mobile terminal may be a mobile terminal existing key… key trigger or interrupt trigger”, page 1, paragraph 2, line 1), the method comprising:
 a device housing (see e.g., Fig. 3) supporting a touch actuator operable to initiate a user-defined, universal function of the electronic device and at least one other touch actuator operable to initiate at least one other function of the electronic device (see e.g., Fig. 3, “the physical keys of the mobile terminal may be a mobile terminal existing key… key trigger or interrupt trigger”, page 1, paragraph 2, line 1 and/or ““the processing chip monitors whether receives the voice assistant starting instruction by entity key, if so, opening the voice assistant of the mobile terminal…”, page 2, paragraph six, lines 1-3); 
one or more processors operable with the touch actuator and the at least one other touch actuator (see e.g., “user click or long pressing physical keys of the mobile phone after starting the voice assistant”, page 1, paragraph 3, lines 11-12 and/or “processing chip monitors whether receives the voice assistant starting instruction through the physical key”, page 1, paragraph 1, lines 1-2 and/or “The mobile terminal key, a volume key, a screen rotation can also be newly added on the mobile terminal, in a universal I/O port (General Purpose key Input Output (GPIO) trigger or interrupt trigger, in an embodiment of the invention such pins or interrupt pin connected with the GPIO pin of the newly added key named as "voice assistant key", As shown in FIG. 3”, page 2, paragraph 7, lines 1-4 and/or “monitoring whether receiving the stop recording instruction by entity key as a specific example, the voice control module is further used for receiving user input of voice at the voice assistant after and before executing corresponding action according to the voice to control the mobile terminal, if so, stopping voice receiving input by the user, to improve the flexibility of user mobile terminal control and accuracy of mobile terminal information input”, page 2, paragraph 5, lines 1-4);
Han fails to explicitly disclose, the one or more processors precluding initiation of the user-defined, universal function of the electronic device when a predefined condition occurs while the touch actuator is actuated.
In the same field of endeavor, Dong discloses, the one or more processors precluding initiation of the user-defined, universal function of the electronic device when a predefined condition occurs while the touch actuator is actuated (see e.g., “implemented using at least one of processors, controllers…”, paragraph 7, line 3 and/or “The user manipulation may be a simultaneous touch input for the first item and the second item. For example, after the first item and the second item are selected by the multi-touch input, a simultaneous touch input is received for the first item and the second item before execution of the first item or during execution of the first item The controller 180 may terminate the item function execution process considering the order of the multi-touch input according…”, page 9, paragraph 9, lines 1-5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Han with Dong, in order to terminate the item function execution process considering the order of the multi-touch input when simultaneous touch input is received for the first item and the second item before execution of the first item or during execution of the first item (Please see Dong, page 9, paragraph 9, lines 1-5).
Regarding Claim 14, Han and Dong combined disclose wherein the predefined condition comprises actuation of the touch actuator concurrently with, actuation of the at least one other touch actuator (see Dong e.g., “The user manipulation may be a simultaneous touch input for the first item and the second item…a simultaneous touch input is received for the first item and the second item before execution of the first item or during execution of the first item The controller 180 may terminate the item function execution process considering the order of the multi-touch input…”, page 9, paragraph 9, lines 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Han with Dong, in order to terminate the item function execution process considering the order of the multi-touch input when simultaneous touch input is received for the first item and the second item before execution of the first item or during execution of the first item (Please see Dong, page 9, paragraph 9, lines 1-5).
Regarding Claim 18, Han and Dong combined disclose wherein the user-defined, universal function comprises a voice assistant function (see Han e.g., “monitoring whether the physical keys of the mobile terminal receives the speech assistant starting instruction, wherein the voice assistant starting instruction is the user input by physical keys, such as when monitoring the user clicking the physical keys or long-pressing physical keys, judging received voice assistant starting instruction by entity key”, page 1, paragraph 2, lines 4-6).
Claims 4-5, are rejected under 35 U.S.C. 103(a) as being unpatentable over Han, in view of Dong and further in view of  SHEN et al. (CN-106297842-A, hereinafter Shen).
Regarding Claim 4, Han and Dong combined fail to disclose wherein the another touch actuator of the electronic device comprises a volume actuator of the electronic device.
In the same field of endeavor Shen discloses, wherein the another touch actuator of the electronic device comprises a volume actuator of the electronic device (see e.g., “The trigger unit 202 for… to begin or end the intercepted trigger action, at the same time, triggering unit 202 can also be used for triggering operation. triggering operation of the trigger unit 202 can perform differentiated set according to operation habit and fancy of user, such as simultaneously pressing the phone power key and volume increasing key… and simultaneously pressing the volume increasing and reducing key, optionally the interception processing module orderly executes the start intercepting trigger operation and stops intercepting trigger operation can be the same trigger action, the first trigger is started, the second trigger is ending”, page 5, lines 50-57 and page 6 line 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Han and Dong with Shen, in order to trigger the execution of  stop operation by simultaneously pressing the phone power and volume increasing key (Please see Shen, page 5, lines 50-57 and page 6 line 1).
Regarding Claim 5, Han and Dong combined fail to disclose wherein the another touch actuator of the electronic device comprises a volume actuator of the electronic device.
In the same field of endeavor Shen discloses, wherein the another touch actuator of the electronic device comprises a power actuator of the electronic device (see e.g., “The trigger unit 202 for… to begin or end the intercepted trigger action, at the same time, triggering unit 202 can also be used for triggering operation. triggering operation of the trigger unit 202 can perform differentiated set according to operation habit and fancy of user, such as simultaneously pressing the phone power key and volume increasing key… and simultaneously pressing the volume increasing and reducing key, optionally the interception processing module orderly executes the start intercepting trigger operation and stops intercepting trigger operation can be the same trigger action, the first trigger is started, the second trigger is ending”, page 5, lines 50-57 and page 6 line 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Han and Dong with Shen, in order to trigger the execution of  stop operation by simultaneously pressing the phone power and volume increasing key (Please see Shen, page 5, lines 50-57 and page 6 line 1).
Claims 6 and 17, are rejected under 35 U.S.C. 103(a) as being unpatentable over Han, in view of Dong and further in view of  Kauffert et al. (US Patent 5,831,598, hereinafter Kauffert).
Regarding Claim 6, Han and Dong combined fail to disclose wherein the predefined condition comprises the actuation of the touch actuator of the electronic device exceeding a predefined duration threshold.
In the same field of endeavor Kauffert discloses, wherein the predefined condition comprises the actuation of the touch actuator of the electronic device exceeding a predefined duration threshold (see e.g., “In the case where a decision is made about…the actuation of the execution of a function by the duration of the actuation of one of the function keys, an adjustable minimum time is provided for the actuation of the function key…”, column 5, lines 7-11)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Han and Dong with Kauffert, in order to execute of a function key by duration of the actuation adjustable for minimum time (Please see Kauffert, column 5, lines 7-11).
Regarding Claim 17, Han and Dong combined fail to disclose wherein the predefined condition comprises the actuation of the touch actuator of the electronic device exceeding a predefined duration threshold.
In the same field of endeavor Kauffert discloses, wherein the predefined condition comprises actuation of the voice assistant touch actuator exceeding a predefined actuation duration threshold. (see e.g., “In the case where a decision is made about…the actuation of the execution of a function by the duration of the actuation of one of the function keys, an adjustable minimum time is provided for the actuation of the function key…”, column 5, lines 7-11)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Han and Dong with Kauffert, in order to execute of a function key by duration of the actuation adjustable for minimum time (Please see Kauffert, column 5, lines 7-11).
Claim 8, is rejected under 35 U.S.C. 103(a) as being unpatentable over Han, in view of Dong and further in view of  Tyagi et al. (US 2015/0362989 Al, hereinafter Tyagi).
Regarding Claim 8, Han and Dong combined fail to disclose wherein the predefined condition comprises a landscape orientation of the electronic device
In the same field of endeavor Tyagi discloses, wherein the predefined condition comprises a landscape orientation of the electronic device (see e.g., “a device might completely suspend face tracking processes if the device is in an upside down orientation, or in an orientation that is outside a determined range of acceptable orientations”, [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Han and Dong with Tyagi, in order to suspend a process when the device is in a certain orientation (Please see Tyagi, paragraph [0011]).
Claims 19 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dong, in view of Han.
Regarding Claim 19, Dong discloses, a method in an electronic device (see e.g., Fig. 1 mobile terminal 100), the method comprising:
determining, with one or more processors of the electronic device, whether a predefined condition occurs concurrently with, actuation of a physical voice assistant key of the electronic device; and
when the predefined condition occurs concurrently with the actuation of the physical voice assistant key of the electronic device, precluding, by the one or more processors, execution of a voice assistant function of the electronic device.
determining, with one or more processors of the electronic device, whether a predefined condition occurs concurrently with, actuation of a physical voice assistant key of the electronic device (see e.g., “implemented using at least one of processors, controllers…”, paragraph 7, line 3 and/or “The user manipulation may be a simultaneous touch input for the first item and the second item. For example, after the first item and the second item are selected by the multi-touch input, a simultaneous touch input is received for the first item and the second item before execution of the first item or during execution of the first item…”, page 9, paragraph 9, lines 1-3); and 
when the predefined condition occurs concurrently with the actuation of the physical voice assistant key of the electronic device, precluding, by the one or more processors, execution of a voice assistant function of the electronic device (see e.g., “The user manipulation may be a simultaneous touch input for the first item and the second item. For example, after the first item and the second item are selected by the multi-touch input, a simultaneous touch input is received for the first item and the second item before execution of the first item or during execution of the first item The controller 180 may terminate the item function execution process considering the order of the multi-touch input according…”, page 9, paragraph 9, lines 1-5 and/or “implemented using at least one of processors, controllers…”, paragraph 7, line 3).
Although Dong teaches the condition that user’s simultaneous touch inputs for first and second item by the multi-touch input, before execution of the first item or during execution of the first item causes the controller to terminate the item function execution process considering the order of the multi-touch input, however, Dong fails to explicitly disclose the actuation of a physical voice assistant key. 
In the same filed of endeavor, Han discloses the actuation of a physical voice assistant key (see e.g., “the processing chip monitors whether receives the voice assistant starting instruction by entity key, if so, opening the voice assistant of the mobile terminal, and monitoring whether the entity key received voice recording instruction”, page 2, paragraph six, lines 1-3 and/or  “monitoring whether the physical keys of the mobile terminal receives the speech assistant starting instruction, wherein the voice assistant starting instruction is the user input by physical keys, such as when monitoring the user clicking the physical keys or long-pressing physical keys, judging received voice assistant starting instruction by entity key”, page 1, paragraph 2, lines 4-6 and/or “The mobile terminal key, a volume key, a screen rotation can also be newly added on the mobile terminal, in a universal I/O port (General Purpose key Input Output (GPIO) trigger or interrupt trigger, in an embodiment of the invention such pins or interrupt pin connected with the GPIO pin of the newly added key named as "voice assistant key", As shown in FIG. 3”, page 2, paragraph 7, lines 1-4 and/or “monitoring whether receiving the stop recording instruction by entity key as a specific example, the voice control module is further used for receiving user input of voice at the voice assistant after and before executing corresponding action according to the voice to control the mobile terminal, if so, stopping voice receiving input by the user, to improve the flexibility of user mobile terminal control and accuracy of mobile terminal information input”, page 2, paragraph 5, lines 1-4)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Dong with Han, in order to improve the flexibility of user mobile terminal control and accuracy of mobile terminal information input (Please see Han, page 2, paragraph 5, lines 1-5).
Regarding Claim 20, Dong and Han combined disclose wherein the executing, by the one or more processors, of the voice assistant function of the electronic device occurs only after the physical voice assistant key of the electronic device is released (see Dong e.g., “even if the touch input is released, the selection of the touched item can be controlled to be maintained.”, page 9, paragraph 19, lines 3-4 and/or “the second touch input may be a touch input that is input while the first touch input is released. In this case, even if the first touch input is released for the first item, the first item selected by the first touch input can be maintained”, page 6, paragraph 19, lines 1-2).
Allowable Subject Matter
Claims 7, 9, 10, 15 and 16  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 7 and 15, the prior arts fail to teach, wherein the predefined condition comprises an in-pocket condition of the electronic device.
As to claim 9, the prior arts fail to teach, wherein the predefined condition further comprises the touch actuator being oriented beneath the electronic device in three-dimensional space.
As to claim 10, the prior arts fail to teach, when the at least one predefined condition fails to occur concurrently with the actuation of the electronic device, executing, by the one or more processors, the predefined function.
As to claim 16, the prior arts fail to teach, wherein the predefined condition comprises the electronic device being positioned in a landscape orientation with the touch actuator positioned beneath the electronic device in three-dimensional space.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARID SEYEDVOSOGHI/            Examiner, Art Unit 2645